Citation Nr: 1523875	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  10-32 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for lower back strain, and in excess of 20 percent for intervertebral disc syndrome from April 16, 2014.

2.  Entitlement an initial rating in excess of 10 percent for radiculopathy, right lower extremity, and in excess of 40 percent from April 16, 2014 for incomplete paralysis of the right sciatic nerve.
 
3. Entitlement to an initial compensable rating and an increased rating in excess of 10 percent from April 16, 2014 for degenerative changes status post right knee dislocation.
 
4. Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left knee status post patellar tendon tear.
 
5. Entitlement to an initial compensable rating and an increased rating in excess of 10 percent from May 2012 for right ankle fibula fracture.
 
6. Entitlement to an initial compensable rating for right foot fasciitis with pes planus.
 
7. Entitlement to an initial compensable rating for left foot fasciitis with pes planus.
 
8. Entitlement to an initial compensable rating for right heel spur.
 
9. Entitlement to an initial compensable rating for left heel spur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to December 2007.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized. 

The Veteran was granted service connection for radiculopathy, right lower extremity resulting from his service connected back disability with a separate evaluation of 10 percent in a May 2013 rating decision.  This evaluation was later rated as right sciatic nerve with an evaluation of 40 percent in a July 2014 rating decision.  While the Veteran has not perfected an appeal with respect to these ratings, the Veteran's representative did disagree with the effective date for the increased rating in a December 2014 statement.  As such, the Board finds that an increased rating for the right sciatic nerve condition is part and parcel of the increased rating claim for the Veteran's spine disability.  38 C.F.R. § 4.71, General Rating Formula, Note 1.  Thus, it is identified as a separate appeal issue on the cover page of this decision.  In addition, the Board will consider whether a separate rating for neurological symptoms of the left lower extremity is warranted.

The Veteran had a hearing before the undersigned in November 2011.  A transcript of that proceeding has been associated with the claims file.

These matters were previously remanded by the Board in May 2012 and February 2014 for further evidentiary development.

The Veteran submitted a July 2014 Waiver of AOJ consideration for any additional evidence submitted.

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. In evaluating this case, the Board has reviewed the Veteran's electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.




FINDINGS OF FACT

1. For the period prior to April 16, 2014, the Veteran's low back strain manifested with painful motion; but not forward flexion of the thoracolumbar spine 60 degrees or less, combined range of motion of the thoracolumbar spine of 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, revered lordosis, or abnormal kyphosis, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine; or any incapacitating episodes.

2.  For the period from April 16, 2014, the Veteran's intervertebral disc syndrome manifested with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; but not incapacitating episodes having a total duration or at least 4 weeks but less than 6 weeks during the past 12 months, or forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine; or any incapacitating episodes.

3.  For the period prior to April 16, 2014, the Veteran's radiculopathy of the right lower extremity manifested with mild incomplete paralysis, but not moderate incomplete paralysis. 

4.  For the period from April 16, 2014, the Veteran's right sciatic nerve condition manifested with moderately severe incomplete paralysis, but not severe incomplete paralysis with marked muscular atrophy.

5.  For the period prior to April 16, 2014, the Veteran's right knee condition is not manifested by pain and tenderness resulting in limitation of motion or functional impairment, and there is no objective evidence of flexion limited to 45 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; impairment of the tibia or fibula; or ankylosis.

6.  For the period from April 16, 2014, the Veteran's right knee condition is manifested by painful motion, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; impairment of the tibia or fibula; or ankylosis.

7.  For the entire period on appeal, the Veteran's left knee condition is manifested by painful motion, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; impairment of the tibia or fibula; or ankylosis.

8.  For the period prior to May 30, 2012, the Veteran's service-connected right ankle disability was not manifested by painful motion or moderate limitation of motion.

9.  For the period from May 30, 2012, the Veteran's service-connected right ankle disability was manifested by complaints of pain and swelling resulting in moderate limitation of motion was shown; but marked limitation of motion was not shown.

8.  For the period prior to April 16, 2014, the Veteran's right plantar fasciitis with pes planus does not manifest in symptoms of moderate severity, and it does not result in any marked deformity, limitation of motion, or x-ray evidence of degenerative arthritis.

10.  For the period from April 16, 2014, the Veteran's right plantar fasciitis with pes planus manifested with inward bowing of the tendo Achillis; but not any marked deformity, limitation of motion, or x-ray evidence of degenerative arthritis. 

11.  For the entire period on appeal, the Veteran's left plantar fasciitis with pes planus does not manifest in symptoms of moderate severity, and it does not result in any marked deformity, limitation of motion, or x-ray evidence of degenerative arthritis.

12.  For the entire period on appeal, the Veteran's right heel spur is largely asymptomatic and does not manifest in pain resulting in limitation of motion.

13.  For the entire period on appeal, the Veteran's left heel spur is largely asymptomatic and does not manifest in pain resulting in limitation of motion.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent for lower back strain  have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159 , 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for an increased disability rating in excess of 20 percent for intervertebral disc syndrome, have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159 , 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).

3.  For the period prior to April 16, 2014, the criteria for an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Codes 8520, 8720 (2014).

4.  For the period from April 16, 2014, the criteria for an increased disability rating in excess of 40 percent for a right sciatic nerve condition have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Codes 8520, 8720 (2014).

5.  The criteria for a compensable rating prior to April 16, 2014, and in excess of 10 percent from April 16, 2014, for the Veteran's right knee condition, have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.159 , Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024-5257, 5260, 5261 (2014).

6.  The criteria for an initial rating in excess of 10 percent for the Veteran's left knee condition have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.159 , Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024-5257, 5260, 5261 (2014).

7. The criteria for an initial compensable disability rating, and an increased rating in excess of 10 percent from May 30, 2012, for the Veteran's right ankle disability have not been met. See 38 U.S.C.A. §§ 1155 , 5107(b) (West 2014); 38 C.F.R. §§ 3.321 , 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2014).

8.  The criteria for initial compensable disability rating for right foot plantar fasciitis with pes planus have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159 , 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 5276, 5284 (2014).

9.  For the period from April 14, 2014, the criteria for a 10 percent disability rating for right foot plantar fasciitis with pes planus have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159 , 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 5276, 5284 (2014).

10.  The criteria for initial compensable disability rating for left foot plantar fasciitis with pes planus have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159 , 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 5276, 5284 (2014).

11.  The criteria for an initial compensable rating for right heel spur have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159 , 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5015, 5276, 5284 (2014).

12.  The criteria for an initial compensable rating for left heel spur have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159 , 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5015, 5276, 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in February, 2014. 

The Board's remand instructed the RO to: (1) contact the Veteran asking him to provide information on any additional treatment; (2) schedule the Veteran for appropriate examinations to determine the severity of his service-connected disabilities, and (3) readjudicate the claim.

VA sent a February 2014 letter to the Veteran requesting information on additional treatment records. The Veteran was scheduled for and attended April 2014 VA examinations. The RO readjudicated the claim in a July 2014 Supplemental Statement of the Case (SSOC).

 As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the May 2008 rating decision on appeal, a September 2007 letter provided the Veteran with appropriate notice of the information and evidence needed to substantiate his claims.  Consistent with Dingess, additional letters throughout the pendency of this appeal included notice of the process in which VA assigns disability evaluations and effective dates.  In addition, the letters provided further information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).  Consequently, VA has met the duty to notify.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims. His service treatment records, claims submissions, lay statements, identified private treatment records, and VA treatment records have been obtained and associated with the record.  A VA examination for the conditions on appeal was most recently afforded in April 2014.  The record does not suggest and the Veteran has not alleged that these examinations were inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, evidence received since the most recent April 2014 examination does not indicate that the Veteran's conditions have changed such as to warrant the scheduling of new VA examinations to reassess the symptoms and severity of his disabilities on appeal. Hence, these examinations, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id. 

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to a higher schedular rating for his disabilities during the period under consideration in this appeal.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims. Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

 Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III. Generally Applicable Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2014).  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

IV. Low Back Condition

The Veteran is currently rated at 10 percent for lower back sprain under Diagnostic Code 5237 for the period prior to April 16, 2014.  As of April 16, 2014, the Veteran is rated at 20 percent for intervertebral disc syndrome under Diagnostic Code 5242-5243.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned. See 38 C.F.R. § 4.27 (2014).  

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  

Under the General Rating Formula, a thoracolumbar spine injury is rated as follows: a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The rating criteria further explain under Note (1), that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  As previously noted, the Veteran was afforded a separate evaluation for an associated neurological condition from May 30, 2012.  This issue is not on appeal, and as a result the board will not address neurological conditions during the period from May 30, 2012.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part): a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1) for purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Period Prior to April 16, 2014

The Veteran is currently evaluated at 10 percent for this time period.  Originally this evaluation was granted in the May 2008 rating decision on appeal pursuant to the provisions of Diagnostic Code 5003 for painful motion as it was determined that the severity of his disability did not warrant a compensable rating under the appropriate diagnostic code (in this case 5237) for limitation of range of motion.  Later, this evaluation was continued in a May 2013 Supplemental Statement of the Case for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.

At the Veteran's October 2007 VA examination, there was no edema, tenderness, guarding, redness, heat, instability, weakness, abnormal movement, spasm, pain on motion against resistance, or pain on repeated movement.  The examiner reported the following range of motion findings: forward flexion 95 degrees, extension 30 degrees with pain on motion, left and right lateral flexion 40 degrees, and left and right lateral rotation 35 degrees.  The examiner commented that for all joints, it would be speculative to comment on the effect of fatigability, incoordination, pain, or flare-ups on range of motion beyond the objective findings described.  Constant pain of 4-5/10 was noted, which could increase to 10/10.  He was able to perform the straight leg raising test to 60 degrees with no radiation of pain reported.  He ambulated without assistance, had normal posture and gait, and was able to walk on toes and heels and perform partial squatting without pain.  There was normal alignment of the lumbar spine on x-ray.  Vertebral body height was well maintained with no acute fracture or subluxation.  There was decreased disc space at the L5-S1 level.

Neurological examination noted ambulation without assistance, normal posture/gait, able to walk on toes/heels, and perform partial squatting without pain.  Sensory examination was normal, muscle strength was normal bilaterally, and reflexes were normal.  There was no indication of any neurological symptoms associated with the Veteran's back condition, to include in either lower extremity.

At the Veteran's May 2012 VA examination, the Veteran reported having intermittent episodes of low back pain.  At the time he indicated he had random episodes triggered by random movement approximately 5 times per year, lasting 4-5 days where the pain was terrible.  He was able to go to work during these episodes.  He takes Celebrex daily for his back.  He denied bowel or bladder dysfunction.

Range of motion findings were as follows: forward flexion 90 degrees or greater with no objective evidence of pain, extension 30 degrees or greater with no objective evidence of pain, right and left lateral flexion 30 degrees or greater with no objective evidence of pain, and right and left lateral rotation 30 degrees or greater with no objective evidence of pain.  Range of motion findings after repetitive use testing were the same.  The examiner noted that there was no functional loss or functional impairment before or after repetitive use.  There was no localized pain or tenderness, no guarding or muscle spasm, strength was normal, no muscle atrophy.  Radiculopathy was noted in the right lower extremity.  As discussed the Veteran was awarded a separate evaluation for radiculopathy of the right lower extremity effective the date of the May 2012 examination, which is addressed later in this decision.   There is no evidence of radiculopathy or other associated neurological conditions in the left lower extremity.  Sensation was normal upon examination in the left lower extremity and the straight leg test was normal.  The Veteran did not have Intervertebral disc syndrome and there had been no incapacitating episodes.  

Additional treatment records do not contain range of motion or other objective findings necessary to evaluate the Veteran's condition based on VA criteria. 

Based on the evidence of record, the Board finds that an evaluation in excess of 10 percent for this time period is not warranted.  Objective findings from the Veteran's VA examinations are consistent with a 10 percent evaluation, but no greater. Forward flexion is greater than 60 degrees, combined range of motion of the thoracolumbar spine is greater than 120 degrees, and there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

With respect to 38 C.F.R. §§ 4.40, 4.45 and DeLuca consideration, to the degree that the Veteran's range of motion was limited upon repetitive motion, the findings did not closely approximate the criteria for a higher rating during this period.  The Veteran did not exhibit any further loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination upon repetitive motion testing.  Pain was noted at times during the examinations.  However, even with pain, the Veteran's flexion was not limited to less than 90 degrees, well above the 60 degrees or less contemplated by a higher rating, and the combined range of motion for the thoracolumbar spine is well above the 120 degree threshold for a higher rating.  The Veteran reported no episodes of giving way or falling due to his back.  There is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Further, to the extent that he argues that he experiences debilitating episodes of intervertebral disc syndrome (IVDS), the record is devoid of any findings that the Veteran has experienced incapacitating episodes IVDS having a total duration of at least two weeks but less than four weeks during the past 12 months, which would warrant a 20 percent rating.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a , IVDS Rating Formula, Note (1). There is also no evidence that IVDS has been diagnosed or identified.  While the Board notes that the Veteran reported flare-ups of terrible pain, he was still able to go to work and was not confined to bed.

Additionally, the Board has not overlooked the Veteran's statements with regard to the severity of his disability during this period.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination reports in particular, have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

Period From April 16, 2014

At the Veteran's April 2014 VA examination, the examiner noted that the Veteran had periods of exacerbation of pain, lasting 3 or 4 days and limiting him to bed.  Pain is described as sharp, with stiffness, and weather sensitive.  Range of motion findings were as follows: forward flexion 90 degrees or greater with pain at 90 degrees or greater, extension 30 degrees or greater with no objective evidence of pain, right and left lateral flexion 30 degrees or greater with no objective evidence of pain, and right and left lateral rotation 30 degrees or greater with no objective evidence of pain to the left and pain at 30 degrees or greater to the right.  Range of motion findings after repetitive use testing were the same.  The examiner noted that the Veteran did have functional loss and impairment of the spine.  

Tenderness was noted in the low back.  The Veteran did not have muscle spasm or muscle spasm resulting in abnormal gait or spinal contour.  There was no guarding.  Muscle strength was normal and there was no muscle atrophy.  The Veteran did had Intervertebral disc syndrome and had experience incapacitating episodes with a total duration of at least two weeks but less than four weeks over the past 12 months.

Sensation of the left lower extremity was normal upon examination.  The straight leg test was normal.  There was no evidence of radiculopathy in the left lower extremity.  As a result, a separate evaluation for such condition is not warranted.  As discussed, symptoms associated with the right lower extremity are addressed later in this decision.

Additional treatment records do not contain range of motion or other objective findings necessary to evaluate the Veteran's condition based on VA criteria. 

Based on the evidence of record, the Board finds that an evaluation in excess of 20 percent for this time period is not warranted.  Objective findings from the Veteran's VA examinations are consistent with a 20 percent evaluation, but no greater.  The Veteran is experiencing incapacitating episodes of a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, but not of a total duration of at least 4 weeks. 

Additionally, range of motion findings do not warrant an evaluation in excess of 20 percent.  The Veteran's forward flexion is greater than 30 degrees, and there is no evidence of ankylosis.  

With respect to 38 C.F.R. §§ 4.40 , 4.45 and DeLuca consideration, the Veteran's limitation of motion did not closely approximate the criteria for a higher rating during this period.  The Veteran did not exhibit any further loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination upon repetitive motion testing.  Pain was noted at times during the examinations.  However, even with pain, the Veteran's flexion was not limited to 30 degrees or less.  

Again, the Board has not overlooked the Veteran's statements with regard to the severity of his disability during this period.  However, the objective medical findings and opinions provided by the Veteran's VA examination report in particular, has been accorded greater probative weight.  See Guerrieri, supra.

V.  Increased Rating for Right Sciatic Nerve

As noted above, the Veteran was granted service connection for radiculopathy, right lower extremity resulting from his service connected back disability with a separate evaluation of 10 percent in a May 2013 rating decision.  This evaluation was later rated as right sciatic nerve with an evaluation of 40 percent in a July 2014 rating decision.  As discussed, the Board finds these neurological conditions to be part and parcel of the initial increased rating claim for the Veteran's spine disability. 

The May 2013 rating decision granted a separate 10 percent evaluation for radiculopathy, right lower extremity, under Diagnostic Code 8720, effective May 30, 2012.  The July 2014 rating decision granted an increased evaluation of 40 percent for paralysis of the right sciatic nerve, under Diagnostic Code 8520, effective April 16, 2014.

Diagnostic Code 8720, neuralgia relating to impairment of the sciatic nerve, and Diagnostic Code 8520, paralysis of the sciatic nerve, are rated identically: a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for moderately severe incomplete paralysis, and a 60 percent rating is warranted for severe incomplete paralysis with evidence of marked muscular atrophy.  38 C.F.R. § 4.124a (2014).  Complete paralysis will be evaluated as 80 percent disabling for such symptoms as foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

The terms "slight," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision.  Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a) .

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Period Prior to April 16, 2014

At the Veteran's May 2012 VA examination, muscle strength of the entire right lower extremity was normal.  There was no muscle atrophy.  Right knee reflex was hypoactive and ankle reflex was normal.  Sensory examination was normal and straight leg raising test was negative.  Testing for radiculopathy documented mild intermittent pain and mild numbness of the right lower extremity.  There was no constant pain or paresthesias and/or dysesthesias.  There were no other signs or symptoms of radiculopathy noted.  In addition, there were no other neurological abnormalities documented.  

The Board finds that for this period, the Veteran's symptoms more closely approximate the disability picture contemplated by the 10 percent rating under Diagnostic Code 8720.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.124a.  The Board finds that the Veteran's symptoms during this time period are not consistent with a higher evaluation due to moderate neuralgia.  

The Board notes the reported mild intermittent pain and mild numbness of the right lower extremity.  However, that there is no indication during this period, that the incomplete paralysis of the right lower extremity was any more than mild in nature. Sensory examination was normal and the Veteran's motor examination revealed normal tone and strength in the right lower extremity. Although the Veteran is competent to describe the symptoms associated with his condition, the lack of objective findings and report of only mild symptoms during this period weighs against granting a rating in excess of 10 percent for the right lower extremity.  In other words, for the period from May 30, 2012, to April 16, 2014, the Veteran's radiculopathy symptoms in the right lower extremity were no more than mild in nature.

Period From April 16, 2014

At the Veteran's May 2014 VA examination, muscle strength for the entire right lower extremity was normal.  There was no muscle atrophy.  Reflex examination documented hypoactive right knee and right ankle reflexes.  Sensory examination found normal sensation in the right upper anterior thigh, but decreased sensation in the right thigh/knee, right lower leg/ankle, and right foot/toes.  The straight let raising test was positive in the right lower extremity.  The examiner documented that there was no intermittent pain or numbness in the right lower extremity.  However, severe constant pain and severe paresthesias and/or dysesthesias was reported.  Sharp pain down the right leg to the mid-thigh was also documented.  The right sciatic nerve was indicated as involved.  The examiner concluded that the Veteran's right lower extremity radiculopathy was severe.  There were no other neurologic abnormalities noted.

The Board finds that for this period the Veteran's symptoms more closely approximate the disability picture contemplated by the 40 percent rating under Diagnostic Code 8220. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.124a.  The Board finds that the Veteran's symptoms during this time period are not consistent with a higher evaluation due to severe, incomplete paralysis with marked muscular atrophy.

The Board notes the increase in severity of symptoms associated with the Veteran's radiculopathy of the right lower extremity.  However, although his subjective complaints were described as severe, the May 2014 VA examination also documented normal muscle strength and that there was no muscular atrophy.  Although the Veteran is competent to describe the symptoms associated with his condition, the lack of objective findings during this time period weighs against granting a rating in excess of 40 percent for the right lower extremity.  In other words, for the period from May 30, 2012, to April 16, 2014, his radiculopathy symptoms in the right lower extremity were no more than moderately severe in nature.

VI.  Increased Rating for Right and Left Knees

In this case, the Veteran is assigned noncompensable evaluation for his right knee condition prior to April 16, 2014, and a 10 percent evaluation thereafter under Diagnostic Code 5003-5260.  He is assigned an initial 10 percent evaluation for his left knee condition under Diagnostic Code 5299-5260.

As previously mentioned, hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  Unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99.  38 C.F.R. §§ 4.20 , 4.27. 

Diagnostic code 5003 is used to evaluate for degenerative arthritis, and the regulations instruct that disabilities be rated on limitation of motion of the affected parts when the criteria for a compensable rating would be met.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5003. 

Diagnostic Code 5260 is used to denote the rating criteria for the limitation of flexion of the leg.  38 C.F.R. § 4.71a.  Limitation of flexion is rated as follows: flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a , Diagnostic Code 5260.

Diagnostic Code 5261 evaluates limitation of extension as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  See 38 C.F.R. § 4.71a , Diagnostic Code 5261.

Diagnostic Code 5257 is used to evaluate recurrent subluxation or lateral instability of the knee.  Severe symptoms warrant a 30 percent rating; moderate symptoms warrant a 20 percent rating; and slight symptoms warrant a 10 percent rating.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5257.

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Factual Background Both Knees

At the Veteran's October 2007 VA examination, the Veteran reported dislocating his right knee in 1987.  He reported pain precipitated by running over a mile, however pain decreased if he kept running.  He reported lingering pain for a few days which is relieved by NSAIDs or rest.  The examiner reported that the right knee appeared swollen but was not reported to be hot, red, stiff, weak, unstable, giving-out, locking, getting tired, or lacking endurance.  The Veteran reported that he had problems sitting with the knee bent when traveling long distance, squatting, or kneeling.  However, he indicated that it did no impact sports, sprinting, or work.  The right knee has not required local injections, but he did report using braces.  

On examination of the left knee, there was no effusion, tenderness, guarding, redness, heat, instability, weakness, abnormal movement, spasm, pain on motion, pain on motion against resistance, pain on repeated movement.

Range of motion findings were 140 degrees flexion and 0 degrees extension for both knees.  The examiner commented that it would be speculative to comment further on range of motion, fatigability, in-coordination, pain, or flare-ups in accordance with DeLuca.  There was no varus or valgus deformity or laxity of the right knee, however, there was varus and valgus laxity present in the left knee upon 30 degree extension.  Lachman's, Drawer, and McMurray's test were all negative.

At the Veteran's May 2012 VA examination, the Veteran reported that he has constant pain in both knees and prolonged sitting is very painful.  He reported that his knees were weak but did no buckle.  The left knee reportedly stays swollen.  He reported that he had not any injection in his knees.  The Veteran reported that if he ran, went on a prolonged walked (3 miles), or stood for a prolonged period of time (over 2 hours) he would have a flare up, but he generally avoids these scenarios.  

Range of motion testing resulted in the following:  right knee flexion 140 degrees or greater with no objective evidence of pain, right knee extension 0 degrees or any degree of hyperextension with no objective evidence of painful motion.  Left knee flexion 140 degrees or greater with no objective evidence of pain, left knee extension 0 degrees or any degree of hyperextension with no objective evidence of painful motion.  The Veteran was able to perform repetitive motion testing.  There was no additional limitation of range of motion for either knee.  There was not reported functional loss or functional impairment of either knee.  There was no tenderness or pain or either knee.  Strength and stability was normal for both knees. Slight patellar subluxation/dislocation was noted in the left knee, but not the right knee.  There were no additional conditions noted for either knee.  

At the Veteran's April 2014 VA examination, the Veteran reported constant bilateral knee pain, use of a brace for both knees, and no steroid injections.  Pain was described as dull when taking Celebrex.  He reported stiffness if he does not take Celebrex.  The Veteran avoids running, standing, or walking for long periods of time to avoid swelling.  He reported no locking or falls.  He noted that the left knee will give out.  He could not squat using knees.

Range of motion findings were as follows: right knee flexion 120 degrees with pain at 120 degrees, right knee extension 0 or any degree of hyperextension with no objective evidence of pain.  Left knee flexion 130 degrees with pain at 130 degrees, left knee extension 0 or any degrees of hyperextension with no objective evidence of pain.  The examiner noted that the right knee cracks and the left knee clicks and has effusion upon examination.  Repetitive use testing was performed.  There was no additional limitation of range of motion of either knee upon testing.  The examiner did note functional loss and/or functional impairment the knees.  This impairment was due to less movement that normal, pain on movement, and interference with sitting, standing, and weight-bearing in both knees and additional swelling in the left knee.  There was no tenderness of pain to palpation in either knee.  Strength and stability was normal in both knees.  There was no patellar subluxation/dislocation.  There were no other conditions noted.


Right Knee

Considering the pertinent facts in light of applicable rating criteria, the Board finds that a compensable evaluation prior to April 16, 2014 and a rating in excess of 10 percent from April 46, 2014, is not warranted for the Veteran's right knee.

Specifically, the evidence prior to April 16, 2014 does not show flexion in the right knee limited to 45 degrees or less to warrant a higher rating under Diagnostic Code 5260.  Likewise, the record does not show extension limited to 10 degrees or more to warrant an increased rating under Diagnostic Codes 5261.  Throughout the period on appeal, flexion has ranged from 120 to 140 degrees.  With respect to extension, for this time period extension findings were never less than 0 degrees. Additionally, there was no evidence of painful motion to warrant a rating under Diagnostic Code 5003 or any documented lateral instability of the knee to warrant a compensable rating under Diagnostic Code 5257.

As shown above, the Veteran has not exhibited a compensable level of limitation of flexion under Diagnostic Code 5260 combined with a compensable level of limitation of extension under Diagnostic Code 5261 at any time prior to April 16, 2014.  Accordingly, separate ratings based on limitation of flexion with limitation of extension are not warranted prior to April 16, 2014. 

With respect to the period from April 16, 2014, pursuant to the findings at the Veteran's April 2014 VA examination, the RO appropriately increased the Veteran's evaluation under Diagnostic Code 5003 to 10 percent for painful motion of the knee.  However, the Board finds that a rating in excess of 10 percent for this time period is not warranted as the Veteran did not demonstrate flexion in the right knee limited to 30 degrees or less to warrant a higher rating under Diagnostic Code 5260.  Likewise, the record does not show extension limited to 15 degrees or more to warrant an increased rating under Diagnostic Codes 5261 or documented lateral instability of the knee to warrant an increased rating under Diagnostic Code 5257.

Further, there is no evidence to support a higher disability rating for the right knee during either time period based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  In this regard, there is no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40 , 4.45 (2012); see also DeLuca, supra. 
With respect to other potentially applicable rating criteria, the claims folder contains no competent lay or medical evidence indicating that the Veteran's right knee disability has been manifested by instability, ankylosis, dislocation of cartilage, impairment of the tibia and fibula, or symptoms other than those discussed above at any time during either period on appeal.  As such, an increased rating (or separate rating based on instability) cannot be assigned for the right knee for either time period under Diagnostic Codes 5256, 5258, or 5262-5263. See 38 C.F.R. § 4.71a , Diagnostic Codes 5256, 5258, 5262-5263 (2013).  To the degree that the Veteran has asserted any instability, these assertions are outweighed by the more probative findings of the VA examiners, because the examiner's determinations are based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

A higher rating is similarly unwarranted under Diagnostic Code 5258 because the Veteran has not been diagnosed with dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Although the Veteran has reported episodes of pain, no evidence of dislocated semilunar cartilage is of record. 

The Board notes that the Veteran has stated pain varies in intensity.  To the degree that he has reported his knees feeling like they would give way, lock up, instability, pain, stiffness, incoordination, and weakness, the Board notes that on examination the Veteran's flexion was only limited to at most 120 degrees and at most 0 degrees for extension for the right knee, and there was no instability, no patellar abnormality, no meniscus abnormality and no abnormal tendons or bursae.  Thus, based on the Veteran's reported history, even if there was additional limitation of motion during any flare-ups that were extreme, based on the Veteran's reported functional ability, the Board finds that the overall impairment resulting from his right disability would still more closely approximate no more than a 0 percent rating prior to April 16, 2014, and a 10 percent rating from April 16, 2014.

Thus, a compensable rating for the right knee prior to April 16, 2014, and in excess of 10 percent from April 16, 2014 is not warranted.

Left Knee

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an initial evaluation in excess of 10 percent for the Veteran's left knee is not warranted.  A 10 percent evaluation was originally awarded under Diagnostic Code 5003 for painful motion of the knee.

The evidence does not show flexion in the left knee limited to 30 degrees or less to warrant a higher rating under Diagnostic Code 5260.  Likewise, the record does not show extension limited to 15 degrees or more to warrant an increased rating under Diagnostic Codes 5261.  Throughout the period on appeal, flexion has ranged from 130 to 140 degrees.  Extension for this time period has consistently been 0 degrees.  In addition, there is no evidence of lateral instability of the left knee consistent with an increased rating under Diagnostic Code 5257.

As shown above, the Veteran has not exhibited a compensable level of limitation of flexion under Diagnostic Code 5260 combined with a compensable level of limitation of extension under Diagnostic Code 5261 at any time.  Accordingly, separate ratings based on limitation of flexion with limitation of extension are not warranted.

Further, there is no evidence to support a higher disability rating for the left knee based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40 , 4.45; DeLuca, supra.   In this regard, there is no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40 , 4.45 (2012); see also DeLuca, supra. 

With respect to other potentially applicable rating criteria, the claims folder contains no competent lay or medical evidence indicating that the Veteran's left knee disability has been manifested by instability, ankylosis, dislocation of cartilage, impairment of the tibia and fibula, or symptoms other than those discussed above at any time.  The Board does note the reported varus and valgus laxity of the left knee in the Veteran's October 2007 VA examination.  However, actual instability is not noted during this examination, and later VA examinations find normal strength and stability of the left knee.

As such, an increased rating (or separate rating based on instability) cannot be assigned for the left knee for either time period under Diagnostic Codes 5256, 5258, or 5262-5263. See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262-5263.  In particular, with respect to instability, the Board observes the Veteran's contention at his April 2014 VA examination that his left knee will give out.  However, despite these contentions, the examination reports have consistently revealed a lack of instability of the ligaments of the left knee on objective testing. While the Veteran is sincere in his report of symptoms, with respect to the presence of instability, or lack thereof, the Board places greater probative weight on the various medical reports that have repeatedly and consistently noted a lack of instability.  The Veteran's own determination about the stability of his knees is outweighed by the more probative findings of the VA examiners, because the examiner's determinations are based on greater medical knowledge and experience. Winsett, supra; Guerrieri, supra. 

A higher rating is similarly unwarranted under Diagnostic Code 5258 because the Veteran has not been diagnosed with dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Although the Veteran has reported episodes of pain, no evidence of dislocated semilunar cartilage is of record. 

The Board notes that the Veteran has stated pain varies in intensity, and he has reported his knees feeling like they would give way, locking up, instability, pain, stiffness, incoordination, and weakness.  However, on examination, the Veteran's left knee flexion was only limited to at most 130 degrees and at most 0 degrees for extension for the left knee and there was no grinding, no instability, no patellar abnormality, no meniscus abnormality and no abnormal tendons or bursae.  Thus, based on the Veteran's reported history, even if there was additional limitation of motion during any flare-ups that were extreme, based on the Veteran's reported functional ability, the Board finds that the overall impairment resulting from his left knee disability would still more closely approximate no more than a 10 percent rating during the entire period on appeal.

Thus, a disability rating in excess of 10 percent is not warranted.

VII.  Right Ankle

The Veteran's service-connected right ankle disability is currently provided a noncompensable rating prior to May 30, 2012, and a 10 percent rating from May 30, 2012 under Diagnostic Code 5299-5271. 

Under this diagnostic code, a 10 percent rating is warranted for moderate limitation of ankle motion, and a 20 percent rating is warranted for marked limitation of motion.  Further, under appropriate VA regulations, full range of ankle dorsiflexion is from zero to 20 degrees, and full range of ankle plantar flexion is from zero to 45 degrees.  38 C.F.R. § 4.71 , Plate II.

The descriptive terms "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for an "equitable and just" decision.  38 C.F.R. § 4.6.
The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Period Prior to May 30, 2012

At the Veteran's October 2007 VA examination, the Veteran reported spraining his right ankle "off and on," the last time being in 2005.  He did not require local injections but had used braces and wraps.  Pain was at 5/10, precipitated by standing still for 10 minutes and in the initial stages of running with eventual decrease.  Lingering pain would resolve with rest, ice, and NSAIDs.  Upon examination the right ankle was swollen but not reported to be hot, red, stiff, weak, unstable, giving-out, locking, getting-tired, or lacking endurance.  The examiner noted widening of the ankle.  There was no edema, effusion, tenderness, guarding, redness, heat, instability, weakness, abnormal movement, spasm, pain on motion, pain on motion against resistance, or pain on repeated movement.  Range of motion findings were as follows: dorsiflexion 0 to 20 degrees, plantarflexion 0 to 45 degrees, inversion 0 to 20 degrees, and eversion 0 to 16 degrees.  There was not varus or valgus angulation.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for his right ankle disability during this period. In other words, the preponderance of the evidence does not show that the Veteran's right ankle disability is moderate in nature. 

As discussed above, the October 2007 VA examination report recorded the Veteran's right ankle dorsiflexion as 0 to 20 degrees, with no pain.  The Veteran's right ankle plantar flexion was 0 to 45 degrees, with no pain.  In order to receive a 10 percent rating under Diagnostic Code 5271, the Veteran must demonstrate moderate limitation of motion of the right ankle.  The Board finds these ranges of motions do not result in "moderate" limitation of motion required for a compensable rating. 

The Board has considered the Veteran's contentions during this time period, however, finds that his symptoms are not analogous to those associated with a moderate disability of the right ankle, as he has no limitation in range of motion in the right ankle, and the clinical evidence of record does not otherwise demonstrate moderate symptoms of his right ankle disability. 

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the Veteran's reported complaints of pain and painful motion.  However, as noted above, there is no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination.  In other words, the Board finds that the noncompensable rating during this peirod contemplates the degrees of functional loss due to pain, and additional limitation of motion or functional impairment. 

Upon review of all relevant evidence of record, the Board finds that the aforementioned limitation of motion findings are not moderate in severity.  As such, an increased rating cannot be afforded under this diagnostic code. 

The Board has also considered whether a higher evaluation is available under other provisions of the code.  The Veteran, however, is not shown to have ankylosis of the ankle to warrant an evaluation under Diagnostic Code 5270.  See 38 C.F.R. § 4.71a.  During the October 2007 VA examination, the examiner indicated that the Veteran did not have ankylosis of the right ankle.  There is also no evidence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy to warrant ratings under Diagnostic Codes 5272-5274.  Id. 

The Board finds, therefore, that a separate or higher evaluation is not warranted for the Veteran's right ankle disability under other provisions of the Diagnostic Code during this time period.

Accordingly, the preponderance of the evidence is against assignment of an initial compensable rating for the Veteran's service-connected right ankle disability.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.


Period From May 30, 2012

At the Veteran's May 2012 VA examination, the Veteran did not report any flare-ups impacting the function of the ankle.  Range of motion findings were as follows:  dorsiflexion 10 degrees with no objective pain, and plantarflexion 30 degrees with no objective pain.  Repetitive-use testing was able to be performed, and it did not result in any additional limitation of motion.  The examiner did note functional loss and/or functional impairment due to less movement than normal.  There was no pain or tenderness on palpation.  Strength and stability was normal.  There was no ankylosis of the ankle, subtalar, and/or tarsal joint.  There were no additional conditions noted.

At the Veteran's April 2014 VA examination, he reported self-treating his right ankle with exercise, ROM, and Celebrex.  The Veteran reported that flare-ups impacted the function of his ankle.  Range of motion findings were as follows: dorsiflexion 5 degrees with no objective pain and plantarflexion 40 degrees with no objective pain.  The Veteran was able to perform repetitive-use testing and there was no additional limitation of range of motion.  There was no functional loss or functional impairment noted.  There was no tenderness or pain on palpation.  Strength and stability were normal.  There was no ankylosis or other condition.

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his right ankle disability during this period. In other words, the preponderance of the evidence does not show that the Veteran's right ankle disability is more than moderate in nature. 

As discussed above, the May 2012 VA examination report recorded the Veteran's right ankle dorsiflexion as 0 to 10 degrees, with no pain. The Veteran's right ankle plantar flexion was 0 to 30 degrees, with no pain.  The April 2014 VA examination report reflected a dorsiflexion of 5 degrees, with no pain, and a plantar flexion of 40 degrees, with no pain.  In order to receive a 20 percent rating under Diagnostic Code 5271, the Veteran must demonstrate marked limitation of motion of the right ankle.  When viewed in light of the normal range of motion for the ankle, the Board finds these ranges of motions do not result in "marked" limitation of motion required for a rating in excess of 10 percent during this time period. 

The Board has considered the Veteran's contentions with regard to the severity of his right ankle disability during this time period.  Nevertheless, the Board finds that his symptoms are most analogous to those associated with a moderate disability of the right ankle, as he has moderate limitation in range of motion in the right ankle, and the clinical evidence of record does not otherwise demonstrate more than moderate symptoms of his right ankle disability. 

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the Veteran's reported complaints of pain and painful motion.  However, as noted above, there is no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination.  In other words, the Board finds that the 10 percent rating assigned during the appeal period contemplates the degrees of functional loss due to pain, and additional limitation of motion or functional impairment. 

Upon review of all relevant evidence of record, the Board finds that the aforementioned limitation of motion findings are not more than moderate in severity. As such, an increased rating cannot be afforded under this diagnostic code. 

The Board has again considered whether a higher evaluation is available under other provisions of the code.  The Veteran, however, is not shown to have ankylosis of the ankle to warrant an evaluation under Diagnostic Code 5270.  See 38 C.F.R. § 4.71a.  During both VA examinations during this period, the examiner indicated that the Veteran did not have ankylosis of the right ankle.  There is also no evidence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy to warrant ratings under Diagnostic Codes 5272-5274. Id. 

The Board finds, therefore, that a separate or higher evaluation is not warranted for the Veteran's right ankle disability under other provisions of the Diagnostic Code.
Accordingly, the preponderance of the evidence is against assignment of an increased disability rating in excess of 10 percent for the Veteran's service-connected right ankle disability during this time period.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

VIII.  Right and Left Feet

The Veteran's bilateral plantar fasciitis with pes planus are currently rated under 38 C.F.R. § 4.71a, 5099-5020.  Diagnostic Code 5020 is for synovitis, and diseases under this rating are to be rated on limitation of motion of the affected parts, as arthritis, degenerative.  Degenerative arthritis, under Diagnostic Code 5003, must be established by x-ray findings, and is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5276, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Id.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability.  Id.  A 50 percent rating is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.  Id. 

The Board will also consider the potential application of other various provisions. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Consistent with Schafrath, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that potentially applicable criteria for rating the Veteran's bilateral pes planus with plantar fasciitis are available under 38 C.F.R. § 4.71, Diagnostic Code 5284.

Under Diagnostic Code 5284, foot injuries that are shown to be moderate in severity are assigned a 10 percent disability rating.  Moderately severe foot injuries are assigned a 20 percent disability rating.  Severe foot injuries are assigned a 30 percent disability rating.  In instances where the foot injury has resulted in actual loss of use of the foot, a schedular maximum 40 percent disability rating is warranted.

Period Prior to April 16, 2014

At the Veteran's October 2007 VA examination, the examiner noted that the Veteran had been treated with exercises, night splints, orthotics, profile, and medication.  There had been no local injection.  Pain was at a 4/10, precipitated by standing over 10 minutes and impact sports.  Feet were not swollen, hot, red, stiff, weak, unstable, giving-out, locking, getting tired, or lacking endurance.  The Veteran reported wearing shoes with support.  He was able to support weight on toes, had flat arches, and normal tendon alignment.  There was no edema, tenderness, guarding, redness, heat, instability, weakness, abnormal movement, spasm, pain on motion, pain on motion against resistance, or pain on repeated movement.  Range of motion was reported as follows: MTP flexion 40 degrees, MTP extension 80 degrees, PIP flexion 35 degrees, DIP flexion 60 degrees, and DIP extension 30 degrees.

At the May 2012 VA examination, the Veteran reported using custom made foot orthotics.  The examiner noted that the Veteran's foot condition did impact his ability to work. The examiner found no evidence of pes planus, however provided a diagnosis of plantar fasciitis.  The examined did not note any evidence along the soles of the Veteran's feet.
Period from April 16, 2014

The April 2014 VA examiner noted a diagnosis of pes planus.  The Veteran reported self-treating with Celebrex.  The Veteran did not report pain of the foot, flare-ups impacting the function of the foot, or any functional loss or impairment of the foot.  There was no pain, manipulation, swelling, characteristic calluses, extreme tenderness on plantar surfaces, marked deformity, marked pronation, weight bearing over or medial to the great toe, deformity other than pes planus, or marked inward displacement and severe spasm of the Achilles' tendon.  The Veteran used arch supports, built-up shoes, and orthotics to relieve symptoms.  There was decreased longitudinal arch height in both feet upon weight-bearing.  In addition, there was inward bowing of the Achilles tendon on the right foot.  There was no functional loss as the result of either foot condition.  The examiner concluded that the Veteran did not have any symptom or problem related to bilateral fasciitis and bilateral flat feet at the time of examination.

After assessing the totality of the evidence, the Board finds that the Veteran's symptoms of his bilateral plantar fasciitis with pes planus do not warrant an initial compensable rating, but do warrant a rating of 10 percent effective April 16, 2014, for inward bowing of the Achilles tendon of the right foot. 

As noted above, the three VA examinations did not document any symptoms consistent with pronounced or severe flatfoot.  In addition, they did not document  any other foot injuries considered to be moderate, moderately severe, or severe.  However, the April 2014 VA examiner did document unilateral inward bowing of the Achilles tendon of the right foot, consistent with a 10 percent evaluation.

Therefore, because inward bowing of the Achilles tendon in the Veteran's right foot was noted by the VA examiner, the Board finds that the Veteran is entitled to an initial 10 percent rating for "moderate" unilateral flatfoot under Diagnostic Code 5276.

While the Board finds that an increased rating of 10 percent is warranted effective April 16, 2014, the evidence of record does not support the assigning of an increased rating higher than 10 percent at any time during the appeal. 

The Board has considered whether the Veteran may be entitled to a higher rating under any other diagnostic code.  Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282 and 5283 are not for application because the medical evidence does not indicate atrophy of the musculature, disturbed circulation and weakness of the feet, claw foot, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones. 

In order for the Veteran's disability to warrant a rating in excess of 10 percent under 5276, the criteria of a severe unilateral or bilateral pes planus disability must be met.  Currently, there is no indication in the VA examination reports or VA treatment records that the Veteran meets these criteria.  The Board acknowledges that the Veteran has complained of pain and swelling in his feet. The medical evidence, however, does not show any objective evidence of marked deformity of either foot.  The Board ultimately concludes that the absence of any objective evidence of pain on manipulation and use of the plantar fascia, in conjunction with the VA examiner's conclusions, demonstrates the overall mild to moderate nature of the Veteran's disability.  As such, the Board concludes that the Veteran does not have a severe unilateral or bilateral pes planus disability such that a 20 or 30 percent rating would be warranted.

Moreover, there is no indication in the VA examination reports, or in any other medical evidence of record, that the Veteran's bilateral plantar fasciitis with pes planus disability results in additional range of motion loss, due to his symptoms of pain, or due to symptoms such as fatigue, weakness, lack of endurance, or incoordination following repetitive use. Indeed, the evidence of record clearly indicates that the Veteran retains good range of motion of the feet.  In addition, the VA examiners specifically determined that there was no pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot was repeatedly used over a period of time and there was no functional loss during flare-ups or when the foot was repeatedly used over a period of time.  Thus, while the Veteran experiences pain, the Board finds that the 10 percent evaluation assigned for the right foot effective April 16, 2014 adequately portrays any functional impairment, pain, and swelling that the Veteran experiences as a consequence of use of his left and right foot disabilities.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, higher evaluations based on functional loss are not warranted.  See DeLuca, supra.

IX.  Right and Left Heels

The Veteran's bilateral heel spurs have been rated under Diagnostic Code 5015, for bones, new growths, benign.  Disabilities under this Code are to be rated according to limitation of motion of the affected part, as arthritis, degenerative.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a , Diagnostic Codes 5003, 5015.

As previously discussed, limited motion of the ankle is rated under Diagnostic Code 5271.  A 20 percent rating is warranted for marked limitation of motion. A 10 percent rating is warranted for moderate limitation of motion. 

Additionally, under Diagnostic Code 5284, a 10 percent rating is warranted for other foot injuries that are moderate. A 20 percent rating is warranted for other foot injuries that are moderately severe. A 30 percent rating is warranted for other foot injuries that are severe. 38 C.F.R. § 4.71a , Diagnostic Code 5284.  

At the October 2007 VA examination, the examiner noted evidence of multiple, small, well-corticated bone fragments in the medial malleolar region bilaterally.  As a result, "very tiny bilateral planter calcaneal spurs" were present.  As reported above, there was no documented painful or limited motion documented at this examination.

At the May 2012 VA examination, the examiner noted bilateral plantar calcaneal spurs which are tender.  However, there is no evidence that they affect daily functioning.  There is no evidence of painful or limited motion of a major joint or group of minor joints as a result of these spurs.

At the Veteran's April 2014 VA examination, the examiner explained that a heel spur is a radiographic finding that does not necessarily cause the symptoms of planter fasciitis.  The examiner concluded that the Veteran did not have any symptom or problem related to these conditions on the date of the examination.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that evidence does not support a compensable rating for the Veteran's bilateral heel spurs.

The competent evidence of record does not demonstrate that the Veteran's bilateral heel spurs manifest in pain restricting range of motion, swelling, instability, weakness, abnormal weight bearing, malunion or nonunion of the tarsal or metatarsal bones of either foot.  There was also no evidence bilaterally of deformity, edema, instability, weakness, tenderness, calluses, breakdown, hammertoe, high arch, clawfoot, flatfoot, or hallux valgus. 

None of the evidence reflects that the Veteran's bilateral heel spurs manifested in any limitation of motion, or other foot disability that was moderate in severity. 38 C.F.R. §§ 4.71a , Diagnostic Codes 5271, 5284.  In this regard, the Board observes that the Veteran has complained of some tenderness.  However, the preponderance of the medical evidence reflects that there is minimal functional impairment, and the VA examinations did not find the Veteran was additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Even considering the Veteran's subjective complaints of tenderness, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support a compensable evaluation.  See DeLuca, supra; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.

Therefore, the Board finds that the preponderance of the evidence is against a compensable evaluation for the Veteran's bilateral heel spurs. 

The Board has even considered whether there are other appropriate diagnostic codes applicable to the Veteran's bilateral heel spurs that would support the assignment of higher ratings.  The Board, however, notes that because the current disabilities are not productive of ankylosis of the ankle, flatfoot, or malunion or nonunion of the tarsal or metatarsal bones, Diagnostic Codes 5270, 5276, and 5283, do not apply.  38 C.F.R. § 4.71a. 

In summary, the Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his bilateral heel spurs.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt. 38 U.S.C.A. § 5107(b) .

X. Extraschedular Consideration

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for all conditions currently on appeal. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture for any disability that the available schedular evaluations for the multiple service-connected conditions on appeal are inadequate. A comparison between the level of severity and symptomatology of the Veteran's conditions on appeal with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  These include functional limitation as a result of limitations from range of motion and additional factors such as pain, fatigue, weakness, lack of endurance, or incoordination.  Thus, the Veteran's current ratings are adequate. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to an initial rating greater than 10 percent for lower back strain, and excess of 20 percent for intervertebral disc syndrome from April 16, 2014 is denied.

Entitlement an initial rating in excess of 10 percent radiculopathy, right lower extremity, and in excess of 40 percent for from April 16, 2014 for right sciatic nerve is denied.
 
Entitlement to an initial compensable rating and in excess of 10 percent from April 16, 2014 for degenerative changes status post right knee dislocation is denied.
 
Entitlement to an initial rating greater than 10 percent for osteoarthritis of the left knee status post patellar tendon tear is denied.
 
Entitlement to an initial compensable rating and in excess of 10 percent from May 2012 for right ankle fibula fracture is denied.
 
Entitlement to an initial compensable rating for right foot fasciitis with pes planus is denied.

Entitlement to a rating of 10 percent, but no higher, for right foot fasciitis with pes planus, effective April 16, 2014, is granted.
 
Entitlement to an initial compensable rating for left foot fasciitis with pes planus is denied.
 
Entitlement to an initial compensable rating for right heel spur is denied. 

Entitlement to an initial compensable rating for left heel spur is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


